Citation Nr: 0300138	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  98-12 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple skin 
cancers secondary to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 
rating decision of the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for the 
equitable disposition of that claim. 

2.  The veteran was exposed to ionizing radiation as a 
result of his participation in Operations Crossroads, 
which involved the atmospheric detonation of a nuclear 
device, during the period extending from July 1, 1946 to 
August 31, 1946.  

3.  The veteran developed multiple skin cancers more than 
five years after his exposure to ionizing radiation.

4.  The Under Secretary for Benefits determined that it 
was unlikely that the veteran's multiple skin cancers 
resulted from his in-service radiation exposure.


CONCLUSION OF LAW

Multiple skin cancers were not incurred in or aggravated 
by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.309, 3.311 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is 
entitled to service connection for multiple skin cancers 
secondary to exposure to ionizing radiation.  In a rating 
decision dated April 1998, the RO denied the veteran 
entitlement to this benefit and the veteran appealed this 
decision.  

While the appeal was pending, the President signed into 
law legislation that eliminates the need for a claimant to 
submit a well-grounded claim and enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  Further, during the pendency of this 
appeal, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  VA has indicated 
that, with the exception of the amended provisions of 
38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or 
judicial appeal process is completed, the version of the 
law or regulations most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In this case, in a 
supplemental statement of the case dated February 2001, 
the RO informed the veteran of the new provisions of the 
law and indicated that it had developed and reconsidered 
his claim pursuant to that law.  As explained in greater 
detail below, a review of the record reflects that, 
indeed, the RO undertook all development necessary to 
comply with the notification and assistance requirements 
of the VCAA.  Specifically, VA notified the veteran of the 
evidence needed to substantiate his claim, explained to 
him who was responsible for submitting such evidence, and 
obtained and fully developed all other evidence necessary 
for the equitable disposition of that claim.  In light of 
the foregoing, the Board's decision to proceed in 
adjudicating the veteran's claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of 
the information needed to substantiate his claim and 
explained to him who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002); see also Quartuccio v. Principi, 10 Vet. App. 183 
(2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary).  For instance, after the veteran filed his 
claim for service connection for multiple skin cancers, 
the RO informed the veteran by letter dated April 1997 
that he needed to submit information that was essential in 
determining the amount of his possible exposure to 
radiation.  The RO specifically asked the veteran to 
identify all disabilities he was claiming were due to 
radiation and to provide the jobs he held and any 
radiation exposure he experienced before and after 
military service, his smoking and sun exposure histories 
and family history of leukemia or cancer, the dates of in-
service exposure and an explanation of the tests in which 
he was involved.  The RO explained that, after it received 
this information, it would contact the veteran's service 
department to verify the amount of radiation exposure.  
The RO told the veteran that, in the meantime, he should 
furnish the RO the names and addresses of all pertinent 
medical providers and authorize the release of their 
records to the RO, or, if he wished, obtain such records 
on his own accord. 

In addition, after the RO verified the veteran's exposure 
to ionizing radiation and the existence of multiple skin 
cancers, the RO informed the veteran by letters dated 
January 1998 and March 1998 that his claims folder had 
been forwarded to the Chief Benefits Director of Veterans 
Benefits Administration and then referred to the Under 
Secretary for Benefits for an opinion concerning the 
relationship between his exposure and his subsequent 
development of multiple skin cancers.  Thereafter, based 
on the veteran's submission of additional evidence, the RO 
decided to seek another opinion from the Under Secretary 
for Benefits.  In a letter dated January 1999, the RO 
informed the veteran that his claims folder had again been 
forwarded to the Chief Benefits Director of Veterans 
Benefits Administration.  

Finally, in a rating decision dated April 1998, a letter 
notifying the veteran of that decision, a statement of the 
case issued in July 1998, and supplemental statements of 
the case issued in February 2001 and June 2001, the RO 
informed the veteran of the reasons for which his claim 
had been denied and of the evidence still needed to 
substantiate his claim, notified him of all regulations 
pertinent to his claim, including those involving VA's 
duties to notify and assist, and provided him an 
opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of his claim.  

Specifically, in the statement of the case, the RO advised 
the veteran to file the enclosed VA Form 9 to continue his 
appeal and to indicate therein whether he wished to having 
a hearing.  The veteran complied, and in his VA Form 9, he 
indicated that he wanted to have a Board hearing at the 
RO.  Subsequently, in a handwritten statement received in 
February 1999, the veteran again requested a hearing, but 
did not specify the type of hearing he wanted.  In 
December 2000 and September 2002, the RO satisfied the 
veteran's requests by affording him two hearings at the 
RO, one before a Hearing Officer and another before the 
undersigned Board Member. 

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all 
of the evidence relevant to his claim.  See 38 U.S.C. § 
5103A (West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA 
and private inpatient and outpatient treatment records, 
and the veteran has not since indicated that there is any 
other outstanding evidence that should be secured.  In 
addition, to confirm and better understand the veteran's 
exposure to ionizing radiation, the RO obtained the 
veteran's service medical and personnel records and the 
history of the USS Fall River, on which the veteran 
served, and contacted the Defense Threat Reduction Agency 
(formerly the Defense Special Weapons Agency) on multiple 
occasions for pertinent information regarding this matter.  
Finally, as promised in January 1998, March 1998, June 
2000 and September 2000 letters to the veteran, the RO 
transferred the veteran's claims folder to the Chief 
Benefits Director of Veterans Benefits Administration, who 
in turn referred the veteran's claim to the Under 
Secretary for opinions as to the relationship between the 
veteran's multiple skin cancers and his in-service 
exposure to ionizing radiation.  The VA Chief Public 
Health and Environmental Hazards Officer provided these 
opinions in memoranda prepared in March 1998 and September 
2000. 

Given that VA notified the veteran of the evidence needed 
to substantiate his claim, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for the 
claim's equitable disposition, the Board must now decide 
the merits of that claim.

The veteran seeks service connection for multiple skin 
cancers secondary to exposure to ionizing radiation.  In a 
claim based on radiation exposure, service connection may 
be presumed under 38 U.S.C.A. § 1112(c)(1) (West 1991 & 
Supp. 2002), if a veteran suffers from one of 15 cancers 
that has been positively associated with radiation 
exposure, provided the cancer manifests in a radiation-
exposed veteran.  The term "radiation-exposed veteran" 
means, in part, a veteran who participated in a radiation-
risk activity.  38 C.F.R. § 3.309(d)(3)(i) (2002).  The 
term "radiation-risk activity" means, in part, onsite 
participation in a test involving the atmospheric 
detonation of a nuclear device.  38 C.F.R. 
§ 3.309(d)(3)(ii)(A) (2002).  The term "onsite 
participation" means, in part, during the official 
operational period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft or 
other equipment used in direct support of the nuclear 
test.  38 C.F.R. § 3.309(d)(3)(iv)(A) (2002).  For tests 
conducted by the United States, the term "operational 
period" means, for Operation Crossroads, the period July 
1, 1946 to August 31, 1946.  38 C.F.R. § 3.309(d)(3)(v)(B) 
(2002).   

In this case, the veteran had active service from November 
1945 to October 1947.  His service medical and personnel 
records, January 1997, August 1997, September 1997, July 
1999 and May 2000 letters from the Defense Threat 
Reduction Agency, and a History of the USS Fall River 
reflect that this service included duty on the USS Fall 
River in support of Operation Crossroads from May 1946 to 
September 1946.  Pursuant to 38 C.F.R. § 3.309(d)(3), the 
Board thus finds that the veteran was exposed to ionizing 
radiation as a result of his participation in Operations 
Crossroads, which involved the atmospheric detonation of a 
nuclear device, during the period extending from July 1, 
1946 to August 31, 1946.  

Although the veteran participated in a "radiation risk 
activity," he is not claiming that he has one of the 15 
types of cancers listed in 38 U.S.C.A. § 1112(c)(2) (West 
1991 & Supp. 2002).  Accordingly, service connection may 
not be presumed in this case.  Despite this fact, the 
veteran is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The question 
therefore becomes whether the record contains sufficient 
evidence to establish that the veteran has multiple skin 
cancers that are directly related to his in-service 
exposure to radiation.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period, and it is contended that the disease 
results from exposure to ionizing radiation in service, an 
assessment will be made as the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2002).  
The term "radiogenic disease" means a disease that may be 
induced by ionizing radiation and includes skin cancer.  
38 C.F.R. § 3.311(b)(2)(vii), (xxiii) (2002).  

In support of his claim, the veteran submitted private 
medical records confirming that physicians have diagnosed 
multiple basal and squamous cell carcinomas of the skin, 
including the left temple, right wrist, ear, scalp and 
face since 1992.  Based on this information, by letter 
dated May 1997, the RO contacted the Defense Nuclear 
Agency for confirmation of the veteran's participation in 
radiation risk activities, an explanation of his in-
service duties, and a record of the veteran's level of 
exposure, or restructured record of exposure for the 
veteran's unit.  In September 1997, a representative from 
the Defense Threat Reduction Agency prepared a Radiation 
Dose Assessment, which showed that the veteran was 
externally exposed to 0.0 rem neutron and 0.2 (upper bound 
0.4) rem gamma during Operation Crossroads, while aboard 
the USS Fall River.  In support of this opinion, the 
Defense Threat Reduction Agency enclosed the Executive 
Summary from the National Academy of Sciences, which 
addressed the accuracy of the information provided.  In a 
subsequent written opinion dated July 1999, the Defense 
Threat Reduction Agency indicated that it was providing 
follow-up to the information it previously submitted.  It 
explained that a careful search of dosimetry data revealed 
no record of radiation exposure for the veteran, but that 
a scientific dose reconstruction indicated that the 
veteran would have received a probable dose of 0.262 rem 
gamma (0.3 rem rounded with an upper bound of 0.5 rem 
gamma) and a total skin dose of 0.5 rem to his ear.  It 
further explained that a scientific dose reconstruction 
titled, "Neutron Exposure for DOD Nuclear Test Personnel" 
indicated that, due to the distance of the veteran's unit 
from ground zero, he had virtually no potential for 
neutron radiation.  In a letter dated May 2000, the 
Defense Threat Reduction Agency clarified that the skin 
dose information that was provided in July 1999 included 
beta exposure among the components of the 0.5 rem dose to 
the veteran's ear.

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of the occupation of 
Hiroshima or Nagasaki, Japan from September 1945 until 
July 1946, or another radiation-risk activity as claimed; 
(2) the veteran subsequently developed a radiogenic 
disease; and (3) that disease first became manifest within 
the period specified in paragraph (b)(5) of this section 
(in this case, 5 years or more after exposure), the claim 
will be referred to the Under Secretary for Benefits for 
an opinion as to whether it is at least as likely as not 
that a relationship exists between the disease and the 
radiation exposure.  If any of the foregoing three 
requirements has not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation.  38 C.F.R. § 3.311(b)(1), (b)(5)(iv), (c) 
(2002).  

Given that the veteran developed skin cancer more than 
five years after his exposure to ionizing radiation, in 
March 1998 and September 2000, the Director of 
Compensation and Pension Service referred the veteran's 
claims folder to the Under Secretary for Health for 
opinions as to the relationship between the cancer and the 
exposure.  The Director attached a memorandum outlining 
all of the previously noted information.  The Director 
also mentioned that the veteran enjoyed spending time on 
his boat, where he would have been exposed to sun.

Based on the information provided, including both 
radiation dose assessments, the Chief Public Health and 
Environmental Hazards Officer responded in March 1998 and 
September 2000 that it was unlikely that the veteran's 
multiple basal and squamous cell skin cancers could be 
attributed to in-service exposure to ionizing radiation.  
Citing scientific documents, she explained that: (1) the 
Committee on Interagency Radiation Research and Policy 
Coordination, Science Panel Report Number 6 (1988), did 
not provide screening doses for skin cancer; (2) skin 
cancer had usually been attributed to ionizing radiation 
at high doses, e.g., several hundred rads; (3) excess 
numbers of basal cell cancers had also been reported in 
skin that received estimated doses of 9 to 12 rads in 
margins of irradiated areas; and (4) an increased risk of 
basal cell, but not squamous cell, skin cancers had been 
seen in atomic bomb survivors. 

The veteran refutes one of the facts the Director of 
Compensation and Pension Service provided the Under 
Secretary for Health for guidance, specifically, that the 
veteran was exposed to sun while on his boat.  During the 
September 2002 hearing before the undersigned Board 
Member, the veteran testified that he only fished at 
night, when the sun was not shining.  The veteran also 
refutes the opinion of the Under Secretary for Health and 
has provided three of his own opinions linking his 
multiple skin cancers to his radiation exposure.  

One of these opinions is that of a Chief, Plastic Surgery 
Section, of a VA Medical Center.  This opinion, which is 
set forth in letters dated November 1998, December 1998, 
December 1999 and May 2001, indicates that, as of November 
1998, the physician had been following the veteran for 
several months due to multiple skin cancers of the scalp 
and face.  This physician noted that the veteran had had 
cutaneous basal cell and squamous cell carcinoma and had 
undergone a total left auriculectomy and skin grafting of 
the scalp.  He also noted that the veteran had a history 
of extensive external exposure to ionizing radiation, 
which he had no doubt led to these cancers.  

The second opinion, which is set forth in a letter dated 
January 2000, is that of a Professor and Vice Chair of the 
Department of Internal Medicine at the University of 
California, Davis, School of Medicine.  This physician had 
been the veteran's primary care doctor for four years as 
of January 2000.  This physician noted that the veteran 
had had multiple skin cancers and his ear removed.  He 
also noted that the veteran had a history of in-service 
exposure to ionizing radiation and found that it was very 
likely that these skin cancers were related to that 
exposure and that additional cancers would develop in the 
future. 

The third opinion, which is recorded in a medical record 
dated September 2002, is that of an Assistant Chief of 
Dermatology at a VA Medical Center.  This physician has 
been the veteran's treating dermatologist since 1998.  She 
noted that the veteran had multiple invasive and extensive 
skin cancers on the head, neck and arms, including basal 
and squamous cell carcinomas.  She also noted that the 
veteran had reported a history of in-service exposure to 
ionizing radiation when the Atomic bomb exploded in the 
South Pacific in the 1940s.  Based on that fact, she found 
that such exposure could have caused the veteran's 
extensive skin cancers. 

The Board acknowledges the three opinions submitted by the 
veteran, but places greater weight on the opinion of the 
Chief Public Health and Environmental Hazards Officer.  
First, this opinion, unlike the others, complies with the 
requirements of 38 C.F.R. § 3.311(c) because it is based 
on sound scientific and medical evidence, the dose 
estimates provided, the sensitivity of the veteran's skin 
to induction, and the time of exposure.  Moreover, it 
includes rationale and is definitive.  If the Chief Public 
Health and Environmental Hazards Officer had been unable 
to definitively determine whether a relationship existed 
between the veteran's skin cancers and his in-service 
radiation exposure, as required by regulation, she would 
have referred the matter to an outside consultant.  See 38 
C.F.R. § 3.311(c)(2).  Second, the Chief Public Health and 
Environmental Hazards Officer has expertise in the fields 
of medicine and radiation exposure.  During the veteran's 
September 2002 hearing, the undersigned Board Member held 
the record open so that the veteran could research the 
credentials of the other physicians and submit evidence 
showing that they, too, had expertise in the same areas.  
Since then, the veteran has not submitted any such 
evidence.  As the record stands, there is no documentation 
in the claims file establishing that any one of the three 
physicians was trained in, or has specialized knowledge 
of, the matter at hand.    

In light of these facts, the Board finds that the 
veteran's multiple skin cancers are not related to his 
period of active service, specifically, his exposure to 
ionizing radiation.  Based on this finding as well as the 
fact that the veteran is not claiming service connection 
for any of the 15 types of cancers listed in 38 U.S.C.A. 
§ 1112(c)(2), the Board concludes that the multiple skin 
cancers were not incurred in or aggravated by active 
service and may not be presumed to have been so incurred. 

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for multiple 
skin cancers secondary to exposure to ionizing radiation.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in 
the resolution of this claim and this claim must be 
denied. 



ORDER

Service connection for multiple skin cancers secondary to 
exposure to ionizing radiation is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

